EXHIBIT 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 16th day of October,
2009 (the “Effective Date”) between Alfacell Corporation, a Delaware corporation
(the “Company”), and Charles Muniz (the “Executive”).

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the terms
contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.

Position and Duties.  The Executive shall serve as the President, Chief
Executive Officer and Chief Financial Officer of the Company, and shall have
supervision and control over and responsibility for the day-to-day business and
affairs of the Company and shall have such other powers and duties as may from
time to time be prescribed by the Board of Directors of the Company (the
“Board”), provided that such duties are consistent with the Executive’s
position.  The Executive shall devote his full working time and efforts to the
business and affairs of the Company.  Notwithstanding the foregoing, the
Executive may serve on other boards of directors, with the approval of the
Board, or engage in religious, charitable or other community activities as long
as such services and activities are disclosed to the Board and do not materially
interfere with the Executive’s performance of his duties to the Company as
provided in this Agreement.

2.

Term.  The Executive’s term of employment under this Agreement starts on the
Effective Date of this Agreement and continues until the earlier of (i) the
two-year anniversary of the Effective Date and (ii) termination pursuant to
Section 4 below (the “Term”); provided that the Term shall automatically renew
for successive 1-year periods unless terminated in writing by either party 30
days prior to the end of the Term in accordance with Section 4 hereof.

3.

Compensation and Related Matters.

(a)

Base Salary.  The Executive’s initial annual base salary shall be $300,000.  The
Executive’s base salary shall be redetermined annually by the Board or the
Compensation Committee.  The base salary in effect at any given time is referred
to herein as “Base Salary.”  The Base Salary shall be payable in a manner that
is consistent with the Company’s usual payroll practices for senior executives.

(b)

Incentive Compensation.  The Executive shall be eligible to receive cash
incentive compensation or annual stock option awards as determined by the Board
or the Compensation Committee from time to time.  To earn incentive compensation
or be awarded annual stock option awards, the Executive must be employed by the
Company on the day such incentive compensation is paid or such awards are
granted.





--------------------------------------------------------------------------------

(c)

Expenses.  The Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him in performing services hereunder, in
accordance with the policies and procedures then in effect and established by
the Company for its senior executive officers.

(d)

Other Benefits.  The Executive shall be entitled to continue to participate in
or receive benefits under all of the Company’s Employee Benefit Plans in effect
on the date hereof, or under plans or arrangements that provide the Executive
with benefits at least substantially equivalent to those provided under such
Employee Benefit Plans.  As used herein, the term “Employee Benefit Plans”
includes, without limitation, each pension and retirement plan; supplemental
pension, retirement and deferred compensation plan; savings and profit-sharing
plan; stock ownership plan; stock purchase plan; stock option plan; life
insurance plan; medical insurance plan; disability plan; and health and accident
plan or arrangement established and maintained by the Company on the date hereof
for employees of the same status within the hierarchy of the Company.  The
Executive shall be entitled to participate in or receive benefits under any
employee benefit plan or arrangement which may, in the future, be made available
by the Company to its executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plan or arrangement.  Any payments or benefits payable to the Executive under a
plan or arrangement referred to in this Section 3(d) in respect of any calendar
year during which the Executive is employed by the Company for less than the
whole of such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed.  Should any such payments or benefits
accrue on a fiscal (rather than calendar) year, then the proration in the
preceding sentence shall be on the basis of a fiscal year rather than calendar
year.

(e)

Vacations.  The Executive shall be entitled to accrue up to 20 paid vacation
days in each year, which shall be accrued ratably.  The Executive shall also be
entitled to all paid holidays given by the Company to its executives.

(f)

Stock Options. On the effective date the Executive shall be granted an option
(the “Option”) to purchase an aggregate of 500,000 shares of the common stock of
the Company (the “Common Stock”). The Option shall be granted under and in
accordance with the Company’s 2004 Stock Incentive Plan (the “Stock Plan”). The
exercise price of the Option shall be the fair market value as of the date the
Option is granted determined in accordance with the terms of the Stock Plan. The
exercise term of the Option shall be ten years from the date the Option is
granted. The Option shall vest as follows: 33.33% of the Option shall vest on
October 16, 2010; 33.33% of the Option shall vest on October 16, 2011; and the
remaining unvested portion of the Option shall vest on October 16, 2012.  In the
event the Executive’s employment with the Company is terminated for any reason,
the Option shall terminate as to shares that are unvested as of the date of such
termination. In the event the Executive’s employment with the Company is
terminated for any reason other than for Cause in accordance with Section 3(c)
hereof, the Option shall remain exercisable as to the shares that have vested as
of the date the Executive’s employment is terminated for a period that ends on
the earlier of (i) the original termination date of the Option and (ii) six
months after the date the Executive’s employment is terminated.





2




--------------------------------------------------------------------------------

4.

Termination.  The Executive’s employment hereunder may be terminated without any
breach of this Agreement under the following circumstances:

(a)

Death.  The Executive’s employment hereunder shall terminate upon his death.

(b)

Disability.  The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period.  If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 4(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c)

Termination by Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause by a vote of the Board at a meeting of the Board
called and held for such purpose.  For purposes of this Agreement, “Cause” shall
mean:  (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Executive that would reasonably be expected to result in
material injury or reputational harm to the Company or any of its subsidiaries
and affiliates if he were retained in his position; (iii) continued
non-performance by the Executive of his duties hereunder (other than by reason
of the Executive’s physical or mental illness, incapacity or disability) which
has continued for more than 30 days following written notice of such
non-performance from the Board; (iv) a breach by the Executive of any of the
provisions contained in Section 8 of this Agreement; (v) a material violation by
the Executive of the Company’s written employment policies, or (vi) failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

(d)

Termination Without Cause.  The Company may terminate the Executive’s employment
hereunder at any time without Cause.  Any termination by the





3




--------------------------------------------------------------------------------

Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 4(c) and does not result from
the death or disability of the Executive under Section 4(a)or (b) shall be
deemed a termination without Cause.

(e)

Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
 For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events:  (i) a material diminution in the
Executive’s responsibilities, authority or duties; (ii) a material diminution in
the Executive’s Base Salary except for across-the-board salary reductions based
on the Company’s financial performance or condition similarly affecting all or
substantially all senior management employees of the Company; (iii) a material
change in the geographic location at which the Executive provides services to
the Company; or (iv) the material breach of this Agreement by the Company.
 “Good Reason Process” shall mean that (i) the Executive reasonably determines
in good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period.  If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

(f)

Notice of Termination.  Except for termination as specified in Section 4(a), any
termination of the Executive’s employment by the Company or any such termination
by the Executive shall be communicated by written Notice of Termination to the
other party hereto.  For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon.

(g)

Date of Termination.  “Date of Termination” shall mean:  (i) if the Executive’s
employment is terminated by his death, the date of his death; (ii) if the
Executive’s employment is terminated on account of disability under Section 4(b)
or by the Company for Cause under Section 4(c), the date on which Notice of
Termination is given; (iii) if the Executive’s employment is terminated by the
Company under Section 4(d), 30 days after the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 4(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 4(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
 Notwithstanding the foregoing, in the event that the Executive gives a Notice
of Termination to the Company, the Company may unilaterally accelerate the Date
of Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

5.

Compensation Upon Termination.

(a)

Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his





4




--------------------------------------------------------------------------------

authorized representative or estate) any earned but unpaid base salary,
incentive compensation earned but not yet paid, unpaid expense reimbursements,
accrued but unused vacation and any vested benefits the Executive may have under
any employee benefit plan of the Company (the “Accrued Benefit”) on or before
the time required by law but in no event more than 30 days after the Executive’s
Date of Termination.

(b)

Termination by the Company Without Cause or by the Executive with Good Reason.
 If the Executive’s employment is terminated by the Company without Cause as
provided in Section 4(d), or the Executive terminates his employment for Good
Reason as provided in Section 4(e), then the Company shall, through the Date of
Termination, pay the Executive his Accrued Benefit.  In addition:

(i)

subject to the Executive signing a general release of claims in favor of the
Company and related persons and entities in a form and manner satisfactory to
the Company (the “Release”) within the 21-day period following the Date of
Termination and the expiration of the seven-day revocation period for the
Release, the Company shall pay the Executive an amount equal to the Executive’s
current annual Base Salary (the “Severance Amount”).  The Severance Amount shall
be paid out in substantially equal installments in accordance with the Company’s
payroll practice over 12 months, beginning on the first payroll date that occurs
30 days after the Date of Termination.  Solely for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), each installment
payment is considered a separate payment.  Notwithstanding the foregoing, if the
Executive breaches any of the provisions contained in Section 8 of this
Agreement, all payments of the Severance Amount shall immediately cease; and

(ii)

subject to the Executive’s copayment of premium amounts at the active employees’
rate, the Executive may continue to participate in the Company’s group health,
dental and vision program for 18 months; provided, however, that the
continuation of health benefits under this Section shall reduce and count
against the Executive’s rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

6.

Change in Control Payment.  The provisions of this Section 6 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company.  These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event.  These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 5(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within 12
months after the occurrence of the first event constituting a Change in Control.
 These provisions shall terminate and be of no further force or effect beginning
12 months after the occurrence of a Change in Control.

(a)

Change in Control.  If within 12 months after a Change in Control, the
Executive’s employment is terminated by the Company without Cause as provided in





5




--------------------------------------------------------------------------------

Section 4(d) or the Executive terminates his employment for Good Reason as
provided in Section 4(e), then,

(i)

subject to the signing of the Release by the Executive within 30 days after the
Date of Termination and the expiration of the seven-day revocation period for
the Release, the Company shall pay the Executive a lump sum in cash in an amount
equal to the Executive’s current Base Salary (or the Executive’s Base Salary in
effect immediately prior to the Change in Control, if higher).  Such payment
shall be paid on the first payroll date that occurs 30 days after the Date of
Termination; and

(ii)

notwithstanding anything to the contrary in any applicable option agreement or
stock-based award agreement, all stock options and other stock-based awards held
by the Executive shall immediately accelerate and become fully exercisable or
nonforfeitable as of the Date of Termination; and

(iii)

subject to the Executive’s copayment of premium amounts at the active employees’
rate, the Executive may continue to participate in the Company’s group health,
dental and vision program for 18 months; provided, however, that the
continuation of health benefits under this Section shall reduce and count
against the Executive’s rights under COBRA.

(b)

Additional Limitation.

(i)

Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Severance Payments
shall be reduced (but not below zero) to the extent necessary so that the sum of
all Severance Payments shall not exceed the Threshold Amount.  In such event,
the Severance Payments shall be reduced in the following order:  (1) cash
payments not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and (4)
non-cash forms of benefits.  To the extent any payment is to be made over time
(e.g., in installments, etc.), then the payments shall be reduced in reverse
chronological order.

(ii)

For the purposes of this Section 6(c), “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

(iii)

The determination of the reduction provided in Section 6(c)(i) shall be made by
a nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the





6




--------------------------------------------------------------------------------

Company and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive.  For purposes of this determination, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

(c)

Definitions.  For purposes of this Section 6, the following terms shall have the
following meanings:

“Change in Control” shall mean any of the following:

(i)

any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Act”) (other than the Company, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

(ii)

the date a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or

(iii)

the consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the Company issuing cash or securities in the consolidation or merger (or of
its ultimate parent corporation, if any), or (B) any sale or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting





7




--------------------------------------------------------------------------------

Securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

7.

Section 409A.

(a)

Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.  Any such delayed cash
payment shall earn interest at an annual rate equal to the applicable federal
short-term rate published by the Internal Revenue Service for the month in which
the date of separation from service occurs, from such date of separation from
service until the payment.

(b)

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by the Executive during
the time periods set forth in this Agreement.  All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(c)

To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

(d)

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code.  To the extent that any provision of this Agreement is
ambiguous





8




--------------------------------------------------------------------------------

as to its compliance with Section 409A of the Code, the provision shall be read
in such a manner so that all payments hereunder comply with Section 409A of the
Code.  The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with Section
409A of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either
party.

(e)

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

8.

Confidential Information, Noncompetition and Cooperation.

(a)

Confidential Information.  As used in this Agreement, “Confidential Information”
means information belonging to the Company which is of value to the Company in
the course of conducting its business and the disclosure of which could result
in a competitive or other disadvantage to the Company.  Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) which have
been discussed or considered by the management of the Company.  Confidential
Information includes information developed by the Executive in the course of the
Executive’s employment by the Company, as well as other information to which the
Executive may have access in connection with the Executive’s employment.
 Confidential Information also includes the confidential information of others
with which the Company has a business relationship.  Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain, unless due to breach of the Executive’s duties under Section 8(b).

(b)

Confidentiality.  The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Company with respect to all Confidential Information.  At all times,
both during the Executive’s employment with the Company and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company.

(c)

Documents, Records, etc.  All documents, records, data, apparatus, equipment and
other physical property, whether or not pertaining to Confidential Information,
which are furnished to the Executive by the Company or are produced by the
Executive in connection with the Executive’s employment will be and remain the
sole property of the Company.  The Executive will return to the Company all such
materials and property as and when requested by the Company.  In any event, the
Executive will return all such materials and property immediately upon
termination of the Executive’s employment for any reason.  The Executive will
not retain with the Executive any such material or property or any copies
thereof after such termination.





9




--------------------------------------------------------------------------------

(d)

Noncompetition and Nonsolicitation.  During the Executive’s employment with the
Company and for 12 months thereafter, regardless of the reason for the
termination, the Executive (i) will not, directly or indirectly, whether as
owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate, assist or invest in any Competing Business (as
hereinafter defined); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Company); and (iii) will refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Company.  The Executive
understands that the restrictions set forth in this Section 8(d) are intended to
protect the Company’s interest in its Confidential Information and established
employee, customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose.  For purposes of
this Agreement, the term “Competing Business” shall mean a business conducted
anywhere in the world which is competitive with any business which the Company
or any of its affiliates conducts or proposes to conduct at any time during the
employment of the Executive.  Notwithstanding the foregoing, the Executive may
own up to one percent (1%) of the outstanding stock of a publicly held
corporation which constitutes or is affiliated with a Competing Business.

(e)

Third-Party Agreements and Rights.  The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business.  The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party.  In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(f)

Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company.
 The Executive’s full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times.  During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company.  The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 8(f).





10




--------------------------------------------------------------------------------

(g)

Injunction.  The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 8, and that in any event
money damages would be an inadequate remedy for any such breach.  Accordingly,
subject to Section 9 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company.

9.

Arbitration of Disputes.  Any controversy or claim arising out of or relating to
this Agreement or the breach thereof or otherwise arising out of the Executive’s
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination whether based on age or
otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in New York, New York in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators.  In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
 Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  This Section 9 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 9 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 9.

10.

Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with or to enforce Section 9 of this Agreement, the parties hereby
consent to the jurisdiction of any federal or state court sitting in the County
of Somerset in the State of New Jersey.  Accordingly, with respect to any such
court action, the Executive (a) submits to the personal jurisdiction of such
courts; (b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

11.

Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.

12.

Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

13.

Successor to the Executive.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this





11




--------------------------------------------------------------------------------

Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to his death (or to his
estate, if the Executive fails to make such designation).

14.

Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15.

Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

16.

Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17.

Notices.  Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board with a copy
(which shall not constitute notice) to Goodwin Procter LLP, The New York Times
Building, 620 Eighth Avenue, New York, New York 10018, Attention: Kevin Collins,
Esq.

18.

Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

19.

Governing Law.  This is a New Jersey contract and shall be construed under and
be governed in all respects by the laws of the State of New Jersey, without
giving effect to the conflict of laws principles of such state.  With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Third Circuit.

20.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

21.

Successor to Company.  The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken





12




--------------------------------------------------------------------------------

place.  Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a material breach of this
Agreement.

22.

Gender Neutral.  Wherever used herein, a pronoun in the masculine gender shall
be considered as including the feminine gender unless the context clearly
indicates otherwise.





13




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

ALFACELL CORPORATION

 

 

 

 

By:

/s/ David Sidransky

 

Its:

Chairman of the Board of Directors

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ Charles Muniz

 

Charles Muniz








14


